Citation Nr: 1144949	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-42 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with dysthymic disorder, evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee which granted service connection with a 10 percent evaluation for PTSD with dysthymic disorder from September 15, 2006.  

During the course of the appeal, a September 2009 Decision Review Officer Decision found that a May 2008 rating decision which granted service connection for PTSD and assigned an effective date of September 15, 2006, was clearly and unmistakably erroneous and an earlier effective date was granted effective April 25, 2006.  Moreover, an increased rating of 30 percent was granted for PTSD with dysthymic disorder, effective April 25, 2006.  The Veteran continued to appeal for a higher evaluation for the service-connected PTSD with dysthymic disorder.  

The Veteran testified at an August 2010 video-conference hearing.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue of unemployability is raised by the record.  As such, the Board has identified the issues as set forth on the title page.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between April 25, 2006 and March 17, 2008, the Veteran's PTSD symptomatology did not demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; objective evidence of impairment of short-and long-term memory; impaired judgment or impaired abstract thinking.

2.  From March 18, 2008, the Veteran's PTSD symptomatology included anxiety, depression, difficulty in understanding complex commands, irritability, impaired sleep, impaired social and occupational functioning, flashbacks, intrusive thoughts, increased startle response, impaired memory hypervigilance and a restricted affect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD between April 25, 2006 and March 17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for evaluation of 50 percent, but no higher, for service-connected PTSD from March 18. 2008, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

The issue was most recently before the Board in January 2011, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA psychiatric examination.  All of the actions previously sought by the Board through its prior development request have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Further, the Board finds that the new examination afforded to the Veteran in May 2010 was adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner conducted a complete mental examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  A supplemental statement of the case (SSOC) was issued in August 2011.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2011).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Facts and Analysis

The claims file includes a June 2005 statement from the Veteran in which the Veteran stated that he previously suffered from anger outbursts and depression and that since being diagnosed and prescribed medication he was able to deal with these symptoms.

An October 2006 VA medical center psychiatry progress note reported that the Veteran had never required inpatient psychiatric hospitalization and did not have a history of suicide attempts.  Nightmares, hypervigilance and hyperarousal symptoms were noted.  The Veteran stated that since his last clinic appointment, his anxiety and hyperarousal had increased steadily which he believed was secondary to increased exposure to current events in Iraq.  The Veteran stated that his nightmares had increased in severity.  He denied suicidal or homicidal ideation and audio or visual hallucinations.  Mental status examination revealed the Veteran to be well groomed and anxious in appearance.  He was polite, cooperative and interactive during his interview with appropriate eye contact.  Speech was spontaneous with normal rate, volume prosody and articulation.  The Veteran described his mood as "ok" and his affect was found to be constricted, there was no evidence of a formal thought disorder and insight and judgment were both fair.  A GAF score of 60 was assigned.

A June 2007 PTSD initial assessment note from the VA medical center reported that the Veteran explained that he felt he was doing relatively well until September 11th and from that point became "obsessed" with anything related to the military.  The Veteran additionally endorsed depression, paranoia, anxiety, hypervigilance, startle reflex, anger episodes, emotional attachment and occasional nightmares.  Mental status examination revealed nervous behavior but appropriate personal hygiene, good eye contact, articulate and goal-directed speech.  The Veteran's affect was normal, thought processes were linear and logical, and thought content was appropriate.  The Veteran denied suicidal or homicidal ideation, and he was alert and oriented in all spheres.  The Veteran's attention span and concentration was found to be adequate.  Memory was intact for immediate, recent and remote recall and judgment and insight were adequate.  It was noted that although the Veteran experienced some PTSD symptoms, he was moderately high functioning.  A GAF score of 60 was provided.

The Veteran was afforded a VA examination in August 2007.  It was noted that the claims file was reviewed.  During his examination, the Veteran noted that he had attended group therapy for PTSD since January 2005 and reported that the therapy was fairly effective.  The Veteran stated that he attended weekly to biweekly therapy and used an antidepressant.  He explained that he had maintained his employment since 2002 which was better than other recent employment which had never lasted more than seven years.

Mental status examination revealed that the Veteran was clean and had spontaneous, rapid speech.  The Veteran was found to be cooperative and friendly with a full affect and anxious mood.  The Veteran was found to oriented to person, time, and place and was noted as having a rambling thought process.  No delusions were noted and the Veteran was noted to understand the outcome of his behavior and it was noted that the Veteran had insight as to his diagnosis.  Sleep impairment was reported by the Veteran, he explained excessive sleep at times or waking up as early as 4 or 5 am.  He reported dreams once or twice weekly.  The Veteran's behavior was reported as appropriate and there was no obsessive or ritualistic behavior found.  The Veteran did not report panic attacks, homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  Memory was normal.  The Veteran reported less than a week of work lost in the last year.  He reported decreased concentration.  A diagnosis of dysthymic disorder and a GAF score of 65 were provided.

A February 2008 individual treatment note from the VA medical center noted the Veteran's reports of increased difficulties with sleep and that he had been so tired that he had to miss work.  Mental status examination revealed appropriate personal hygiene and grooming, good eye contact and articulate, spontaneous and goal-directed speech.  The Veteran's mood was congruent and affect was of normal range.  The Veteran's thought processes were linear and logical and thought content was appropriate.  The Veteran denied suicidal or homicidal ideations, intent or plan.  Cognition was alert and oriented, attention and concentration was adequate and memory was intact for immediate, recent and remote recall.  Judgment and insight were adequate.  A GAF score of 60 was provided.

The Veteran was examined by a VA examiner in March 2008.  It was noted that the claims file was reviewed.  During his examination, the Veteran explained to the examiner that he had been married and divorced three times and that he had two children from his first marriage.  The Veteran cited his temper and verbal aggression as part of the reason that his first and third marriages ended in divorce.  He stated that he had been married to his current wife for three and a half years and that he continued to have problems with irritability and verbal aggression but that his wife was very understanding.  The Veteran explained that he had no close friends and became anxious and irritable around people.  He stated that he avoided crowds because he became hypervigilant in them.  The Veteran described no activities and leisure pursuits.  He stated that he had no history of suicide attempts or history of violence.  The examiner noted that the Veteran's social life was very limited due to his anxiety and irritability around people and his hypervigilance in crowds.  He stated that he therefore preferred to stay home.  

The Veteran described symptoms of depression, anxiety, irritability, decreased energy, decreased concentration, memory problems and occasional visual hallucinations of a friend who was killed during Vietnam.  

Psychiatric examination revealed that the Veteran was appropriately dressed and that he had hesitant, slow speech.  He was cooperative and had an anxious affect.  The Veteran was noted to have a short attention span.  He was oriented to person, place, and time and his thought process was blocking and not fluent.  Thought content demonstrated preoccupation with one or two topics and ruminations.  There were no delusions and the Veteran was described as understanding the outcome of his behavior and understanding that he had a problem.  Sleep impairment was noted leading to fatigue, decreased concentration and irritability.  The Veteran described visual hallucinations which were not persistent.  Inappropriate behavior was noted as the Veteran had road rage and was verbally aggressive when angry.  The Veteran stated that he experienced panic attacks when in crowds.  There were no homicidal thoughts or suicidal thoughts and impulse control was poor but no episodes of violence were reported.  The Veteran was found to be unable to maintain minimum personal hygiene explaining that he could go between four and five days without taking a bath or changing clothes.  Moderate effects on the Veteran's daily living were reported.  It was noted that the Veteran drove with road rage and had two wrecks the year before and that the Veteran's wife had to remind him to maintain his hygiene.  

The examiner noted that the Veteran's personal hygiene was fair on examination but the Veteran's hair was disheveled and he looked older than his stated age.  Eye contact was poor and the Veteran fell asleep several times during the interview.  The Veteran's remote and recent memory was normal and his immediate memory was moderately impaired.  It was noted that the Veteran was employed full time and that he had lost three weeks of work due to depression or fatigue over the last year.  The Veteran stated that he had decreased concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, memory loss and poor social interaction which affected his occupational functioning.  A GAF of 55 was provided.  

The examiner further noted that the Veteran did not have total occupational and social impairment but did have deficiencies in judgment, thinking, family relations, work and mood, explaining that when irritable or angry the Veteran had poor judgment.  The examiner stated that the Veteran's thinking was negative and that his family relationship was affected in that the Veteran has had no contact with his children since 1988 and that he did not attend family functions.  It was noted that the Veteran's work was affected in that he had been given several verbal warnings due to poor performance, concentration, and memory as well as due to irritability with co-workers.  The Veteran's mood was affected in that he was either depressed, anxious or irritable.  The examiner stated that there was reduced reliability and productivity due to a mental disorder symptoms in that when the Veteran was depressed or had a bad night due to nightmares he did not go to work and that he had been given several warnings at work about his poor performance.  

March 2008 Vet Center treatment notes noted that the Veteran reported anxiety and a lack of motivation and apathy.  The Veteran reported depression as well.  

Vet Center treatment notes dated in April 2008 reported that the Veteran was extremely anxious and depressed.  A later April 2008 treatment note demonstrated that the Veteran had trouble collecting his thoughts and anxiety but not depression.  It was noted that the Veteran experienced discrete periods of intense fear or discomfort in which he experienced a pounding heart sweating, trembling, sensations of shortness of breath, chest pain, dizziness and feeling of detachment.  It was noted that the Veteran also had symptoms of agoraphobia where he was anxious in situations where escape may be difficult.  

A May 2008 VA medical center psychiatry treatment note reported that the Veteran had appropriate personal hygiene and grooming with his face flushed secondary to anxiety.  The Veteran had good eye contact, and had articulate, spontaneous and goal-directed speech.  He had an affect which was congruent with mood.  Thought process was linear and logical and thought content was appropriate.  The Veteran denied suicidal and homicidal ideations, there were no perceptual disturbances and cognition was alert and oriented.  The Veteran was found to have adequate attention span, adequate memory and adequate judgment and insight.  A GAF score of 58 was provided as was a diagnosis of PTSD with moderate symptoms.

The claims file includes an intake form from the Nashville Vet Center signed by the Veteran's counselor in May 2008.  The report noted that the Veteran had no delusions but that he felt that people were after him and he constantly looked to make sure that he was safe.  The Veteran's thinking was noted as disorganized, the Veteran reported that he sometimes experienced problems recognizing familiar areas and following directions.  The Veteran reported weekly flashbacks to the Vietnam War and reported a hallucination of a buddy that died in Vietnam.  It was noted that the Veteran realized this was not real.  

The Veteran reported problems getting to sleep and interrupted sleep about three times a week.  He stated that he had war-related nightmares three times a week.  He reported that he woke his wife up often and he stated that he had attacked her in his sleep.  He denied homicidal thoughts.  The Veteran reported that he had been married to his wife for about four years and that his PTSD symptoms affected his marriage and he had problems communicating and his temper but stated that he left the room when he was upset.  

In a statement received in June 2008, the Veteran explained that he had a very difficult time maintaining intimate relationships and that he had been married three times previously but things were going very well in his relationship with his fourth wife.  He further explained that he found it impossible to stay with one employer or in a single field of employment, citing an extensive record of varied employment.

A July 2008 Vet Center treatment note demonstrated that the Veteran experienced flashbacks at least once a week and more when there was news of war on the television.  He additionally noted that he had seen a buddy that died in Vietnam but realized later that it was not real.  

In an August 2008 Vet Center treatment note reported that the Veteran explained that he became confused easily and often.  He stated that he was hypervigilent and was constantly looking around to make sure no one was sneaking up on him.  He explained an exaggerated startle response to sudden movements and loud noises.  The social worker stated that the Veteran was anxious but not currently depressed.  

An August 2008 VA medical center psychiatry treatment demonstrated that he was doing much better under his medicinal regimen.  The Veteran explained that he was sleeping well and still had nightmares two to three times per week but that they were less vivid.  He explained that he had not experienced "seeing" his buddy who died in Vietnam in a couple of months.  The Veteran stated he was still bothered by loud noises and by driving during rush hour but that he had no other major stressors.  

On mental status examination, the Veteran was found to have appropriate personal hygiene and grooming, his behavior was calm and he had good eye contact.  Speech was articulate, spontaneous and goal-directed.  He described his mood as "better" and his affect was bright.  Thought processes were linear and logical and thought content was appropriate.  The Veteran denied suicidal or homicidal ideations.  The Veteran was found to have no perceptual disturbances and he was alert and oriented.  Attention span and concentration were adequate and memory was intact.  Judgment and insight were adequate.  PTSD with moderate's symptoms was diagnosed and a GAF score of 62 was provided.

In a January 2009 unsigned letter from the Nashville Vet Center, it was reported that the Veteran had occupational and social impairment with deficiencies in most areas and constant anxiety, frequent depressed moods and occasional panic attacks which affected the Veteran's ability to function.   It was noted that the Veteran had major problems adjusting to stressful circumstances and that he was withdrawn and did not socialize.  

Vet Center treatment notes dated in June 2009 reported the Veteran's observations that his supervisor made him very anxious but that she stated that his work was acceptable.  The treating social worker stated that the Veteran had inappropriate judgment which led to inappropriate and out of place behavior.  A September 2009 Vet Center treatment note reported the Veteran's reports that female co-workers had complained about him in the past year due to the use of inappropriate offensive language.  

The Veteran included records from his employment dated between July and October 2009 which noted that the Veteran had made multiple mistakes which were avoidable and based on inattention to detail.

An October 2009 PTSD VA medical center treatment note it was reported that the Veteran described having poor concentration at work.  He stated that he was fearful he would lose his job and that he enjoyed his job but that he was distracted and could not multi-task well.  The Veteran reported nightmares and continued to struggle with isolation, temper and anger control, hypervigilance and intrusive thoughts.  The Veteran denied thoughts of wanting to harm himself or others.  He stated that he spent all of his free time with his wife.  Mental status examination revealed that the Veteran had appropriate personal hygiene and grooming that he was sense and had good eye contact.  The Veteran was reported as having articulate, spontaneous and goal-directed speech, an anxious mood and an affect congruent with his mood.  Thought processes were linear and logical and thought content was appropriate.  The Veteran denied suicidal or homicidal ideations, there were no perceptual disturbances.  The Veteran was alert and oriented, attention span and concentration were adequate and memory was intact.  Judgment and insight were adequate.  A diagnosis of PTSD with moderate symptoms and GAF score of 55 were assigned.

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge in a Videoconference Hearing.  At his hearing, the Veteran stated that he was losing some of the functions necessary to do his job.  He further stated that he became very angry while driving and that he experienced trouble with his memory.  He stated that he experienced nightmares almost every night.  Regarding his career, the Veteran stated that he was making mistakes at work and that he isolated himself from his co-workers.  The Veteran's sister additionally testified on the Veteran's behalf stating that she noticed the Veteran's memory loss, that he was often enraged, and often isolated himself.  The Veteran and his sister noted that he had been reprimanded for making inappropriate comments to co-workers.   

The Veteran was afforded a VA examination March 2011; the VA examiner noted that the claims file was reviewed.  During his examination, the Veteran stated that he was taking care of his wife who had dementia and repairing his home following a flood.  He that he was being harassed by coworkers on his job and that he left due to stress, taking early retirement.  He stated that his symptoms had improved with medication but that he continued to have PTSD symptoms as well as depression, memory and concentration problems as well as sleep disturbance.  The Veteran stated that he was not getting along well with supervisors and coworkers and that he experienced problems with memory and concentration.  He stated that a manager and coworker wanted to get him in trouble and that he could not relax and do his job and quit.  

Regarding his family life, the Veteran reported that he was currently married to his fourth wife who he took care of.  He reported a temper and aggression in his marriages and that he continued to be irritable and verbally aggressive.  The Veteran stated that he was never violent but had to remove him from situations to deal with his anger.  It was noted that the Veteran had not seen his children since 1988.  The Veteran stated that he had no friends and that he became angry with his veterans service organization and therefore quit.  He stated that his social functioning was limited due to the fact that he took care of his wife.  He reported no present homicidal or suicidal ideation.  

Psychiatric examination revealed that the Veteran was clean, neatly groomed and tense.  Speech was unremarkable and the Veteran's attitude was cooperative and attentive.  The Veteran's affect was full and his mood was anxious.  The Veteran reported that he continued to get angry about things and felt sad at times but overall felt happy.  The Veteran's attention was intact and oriented.  Thought content was unremarkable and the Veteran reported that he felt rage when someone tried to run him off the road, but he stated that this had not happened recently.  The Veteran denied persistent delusions, he was shown to understand the outcome of his behavior and had insight in to his condition.  A sleep impairment was noted but no hallucinations were reported.  Ritualistic behavior was noted, to include hoarding and the Veteran reported feeling obsessed with bathing and cleanliness since Vietnam.  The Veteran reported panic attacks, stating that he had an episode of dizziness in January.  There were no homicidal or suicidal thoughts, impulse control was good and there were no episodes of violence.  

Remote memory was normal, recent and immediate memory were moderately impaired.  He reported difficulty working with others and antisocial behavior.  It was noted that the Veteran would likely have similar conflicts in a high stress very competitive job such as his last job but that he was able to shop, drive and care for his wife as well as repair his home which indicated an ability to perform at least simple tasks in a job requiring him to work with a few familiar co-workers with a non confrontational supervision.  The Veteran reported getting along ok with his wife and sister, his social function was noted as appearing to be moderately impaired.

Given the foregoing evidence, the Board concludes that a disability rating of 30 percent is appropriate from April 25, 2006 to March 17, 2008 and that a 50 percent disability rating is warranted thereafter.

The Board finds that the Veteran's disability picture does not most nearly approximate the level of social and occupational impairment contemplated by the next-higher 50 percent evaluation prior to March 18, 2008.  Indeed, the record does not demonstrate circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment or impaired abstract thinking.  Rather, the Veteran has been consistently described as having good judgment and appropriate thought content and insight for this period.  

The record clearly shows that the Veteran maintained a good relationship with his wife, demonstrating some social capability.  Further, the evidence reveals that the Veteran's GAF scores ranged from 55 at worst to 65 at best.  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran's GAF scores thus demonstrate mild to moderate symptoms during this period and support a finding that a 30 percent disability rating is appropriate for this period of time.  During this period the Veteran is shown to have occasional decrease in work efficiency and periods of inability to perform occupational tasks but he is shown generally to be able to manage his symptoms in a work and family environment.  

In short, the Board finds that the Veteran' symptomatology from April 25, 2006 to March 17, 2008 includes: anxiety, depression, irritability, impaired sleep, impaired social and occupational functioning, increased startle response and hypervigilance.  He has been shown to have effective and meaningful relationships with wife and sister and his PTSD did not preclude him from being employed.  No other evidence shows that the PTSD has resulted in occupational impairment beyond that already contemplated by the rating presently in effect for the period prior to March 18, 2008.  Overall, then, the disability picture most closely approximates a 30 percent rating under Diagnostic Code 9411.  Accordingly, the Board finds that an evaluation in excess of 30 percent for service-connected PTSD before March 18, 2008 must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Resolving the benefit of the doubt in his favor, the Board finds that from March 18. 2008, the Veteran's symptoms to include sleep disturbance, intrusive thoughts, depression, avoidance, flashbacks, poor concentration, anxiety and irritability most closely approximate the criteria described in the 50 percent disability evaluation.  

The Board notes that the evidence demonstrates that the Veteran has been assigned global assessment scores raging between 55 at the lowest and 60 at the highest demonstrating moderate symptoms.  Overall, considering both the symptoms described in his treatment records and examinations and the global assessment of functioning scores assigned to him, the Board finds that a 50 percent disability rating is appropriate from March 18, 2008.  

The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran has not, at any time during the period on appeal, demonstrated symptoms which approximate suicidal ideation, speech intermittently illogical, obscure or irrelevant; near-continuous panic or spatial disorientation.  The Board notes that the evidence demonstrates isolated periods of impaired impulse control, especially while driving and a single report of obsessional rituals and problems with hygiene in the March 2008 VA examination.  The Board also has considered the January 2009 assertions of the Vet Center which noted that the Veteran had occupational and social impairment with deficiencies in most areas.  The Board finds, however, that these isolated findings are outweighed by preponderance of evidence in treatment notes and examinations which reported adequate judgment and insight, good hygiene and only moderate effects on the Veteran's ability to work and socialize.  Further, the GAF score of 55 assigned at his last March 2011 examination describes difficulty in high-stress occupational situations but not an inability to establish and maintain effective relationships as he is noted to have moderately impaired social function.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected mental disability is inadequate for any period on appeal.  Thun v. Peake, 22 Vet App 111 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a mental disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings of 30 percent and 50 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 30 percent for PTSD with dysthymic disorder prior to March 18, 2008, is denied.  

Entitlement to a 50 percent disability rating from March 18, 2008 is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

In the case of Rice v. Shinseki, the Court held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If the issue of entitlement to TDIU is raised during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  

In light of the Court's decision in Rice, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  This issue, however, has not be developed or adjudicated by the RO.  Accordingly, the matter must be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009)(the Board may properly divide distinct theories of a claim and adjudicate the different aspects of the claim separately). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake all necessary development on the claim for a TDIU.  This should include obtaining all pertinent records and scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment, as warranted by the claims file. 

2.  After completing all necessary development, the RO should adjudicate the TDIU claim in light of all pertinent evidence of record and legal authority.  Furthermore, the RO should determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) . 

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


